Citation Nr: 0801118	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-17 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
wrist injury.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to a rating in excess of 10 percent for 
adjustment disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from June 1973 to June 1976, 
from May 1994 to September 1994, and from November 1994 to 
March 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The claims folder was subsequently transferred to 
the RO in Atlanta, Georgia.  

The veteran testified before the undersigned Veterans Law 
Judge at a Board videoconference hearing in July 2004.  A 
transcript of that hearing has been associated with the 
claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that following the September 2005 statement 
of the case, the RO received additional medical records 
relevant to the veteran's claims on appeal, consisting of an 
October 1995 medical treatment record from St. John Medical 
Center in Tulsa, Oklahoma.  

However, there is no indication that the RO has considered 
this evidence or issued a supplemental statement of the case.  
See 38 C.F.R. § 19.31(b)(1) (2007) (a supplemental statement 
of the case must be furnished when the agency of original 
jurisdiction receives additional pertinent evidence after it 
issues a statement of the case but before the appeal is 
certified and transferred to the Board).  

By correspondence dated December 2007, the veteran indicated 
that he wanted his case remanded for review of the additional 
evidence.  In order to protect the veteran's due process 
rights, a remand is required so that the RO may consider this 
evidence.

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure the veteran's 
medical records dated from June 2004 to 
the present from the Wm. Jennings Bryan 
Dorn VA Medical Center in Columbia, South 
Carolina.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

2.  After completing any additional 
necessary development, the RO should 
readjudicate the issues on appeal, 
considering all evidence received or 
secured since the September 2005 statement 
of the case.  

If the disposition of any issue remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

